         Case 3:10-md-02143-RS Document 2946 Filed 10/08/20 Page 1 of 5




 1   Timothy R. Hanigan (SBN 125791)
     Lang, Hanigan & Carvalho, LLP
 2   21550 Oxnard Street, Suite 760
     Woodland Hills, CA 91367
 3
     Tel: (818) 883-5644
 4   Fax: (818) 704-9372

 5   Robert W. Clore (Pro Hac Vice)
     Christopher Bandas (Pro Hac Vice)
 6   802 N. Carancahua, Suite 1400
     Corpus Christi, TX 78401
 7   Tel: (361) 698–5200
     Fax: (361) 698-5222
 8
     Attorneys for Conner Erwin
 9
10

11                                 UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN FRANCISCO DIVISION
14   IN RE OPTICAL DISK DRIVE PRODUCTS              No. 3:10-md-2143 RS (JCS)
     ANTITRUST LITIGATION
15                                                  STIPULATION AND ORDER
                                                    CHANGING DUE DATES FOR
16                                                  BRIEFING
17
                                                    DATE ACTION FILED: Oct. 27, 2009
18
     This Document Relates to:
19
     ALL INDIRECT PURCHASER ACTIONS
20

21

22

23

24

25

26

27

28


     010177-12/1336283 V1
        Case 3:10-md-02143-RS Document 2946 Filed 10/08/20 Page 2 of 5




 1           WHEREAS, the parties to further proceedings on remand from the Ninth Circuit filed a Joint

 2   Case Management Statement on July 30, 2020 (ECF No. 2935);

 3           WHEREAS, the parties therein proposed due dates for briefing in this Court addressing

 4   further proceedings necessitated by In re Optical Disk Drive Prod. Antitrust Litig., 959 F.3d 922 (9th

 5   Cir. 2020) (round 1 and 2 settlements), and In re Optical Disk Drive Prod. Antitrust Litig., 804 F.

 6   App’x 443 (9th Cir. 2020) (round 3 settlement);

 7           WHEREAS, by Order filed July 30, 2020, the Court adopted the parties’ proposed briefing
 8   schedule and advised that a hearing would be set, in the Court’s discretion, at conclusion of the

 9   briefing (ECF No. 2936);
10           WHEREAS, by Order filed August 27, 2020, the Court entered an order granting the parties’
11   stipulation changing the due dates for the briefing (ECF No. 2940),
12           WHEREAS, Indirect Purchaser Plaintiffs’ filed their Renewed Motion for Attorneys’ Fees on
13   September 28, 2020 (ECF No. 2942); and Erwin’s Opposition is due on October 13, 2020;
14           WHEREAS, Erwin filed a Motion to Enforce Settlement, Return Class Funds, and Disgorge
15   Fees on September 23, 2020 (ECF No. 2941), Indirect Purchaser Plaintiffs filed an Opposition on
16   October 7, 2020 (ECF No. 2944); and Erwin’s Reply is due on October 14, 2020;
17           WHEREAS, the matters are set for hearing on November 5, 2020; and
18           WHEREAS, Counsel for Erwin declares, under Civil L.R. 6-2(a), that the medical condition
19   of a family member of Mr. Clore has adversely impacted their ability to comply with the due dates of
20   October 13, 2020 for the Opposition to the Renewed Motion for Attorneys’ Fees, and October 14,
21   2020 for the Reply in Support of Motion to Enforce Settlement, Return Class Funds, and Disgorge
22   Fees;

23           NOW, THEREFORE, under Civil L.R. 6-2(a), the undersigned parties to this Stipulation
24   hereby agree that the briefing due dates shall be enlarged, by 2 days, as follows:
25

26

27

28
     STIPULATION AND ORDER EXTENDING
     DUE DATES FOR BRIEFING - 1
       Case 3:10-md-02143-RS Document 2946 Filed 10/08/20 Page 3 of 5




 1                                      Brief                                       Due Date
 2       Objections or Other Responses to Renewed Motion for Attorneys’ Fees October 15, 2020
 3                   IPPs’ Reply in Support of Renewed Motion                   October 26, 2020
 4
                                       Brief                                        Due Date
 5
           Erwin’s Reply in Support of Motion to Enforce, Motion to Return      October 16, 2020
 6
                           Funds, and Motion to Disgorge
 7

 8   DATED: October 8, 2020                     HAGENS BERMAN SOBOL SHAPIRO LLP
 9                                              By         /s/ Shana E. Scarlett
                                                          SHANA E. SCARLETT
10

11                                              715 Hearst Avenue, Suite 202
                                                Berkeley, CA 94710
12                                              Telephone: (510) 725-3000
                                                Facsimile: (510) 725-3001
13                                              shanas@hbsslaw.com
14
                                                Steve W. Berman (pro hac vice)
15                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                                1301 Second Avenue, Suite 2000
16                                              Seattle, WA 98101
                                                Telephone: (206) 623-7292
17                                              Facsimile: (206) 623-0594
18                                              steve@hbsslaw.com

19                                              Lead Counsel for Indirect Purchaser Class

20
     DATED: October 8, 2020                     BANDAS LAW FIRM, P.C.
21

22                                              By       /s/ Robert W. Clore
                                                     ROBERT W. CLORE (pro hac vice)
23
                                                Robert W. Clore
24                                              Christopher Bandas (pro hac vice)
                                                802 N. Carancahua, Suite 1400
25
                                                Corpus Christi, TX 78401
26                                              Telephone: (361) 698–5200
                                                Facsimile: (361) 698-5222
27                                              rclore@bandaslawfirm.com
                                                cbandas@bandaslawfirm.com
28
     STIPULATION AND ORDER EXTENDING DUE DATES
     FOR BRIEFING - 2
       Case 3:10-md-02143-RS Document 2946 Filed 10/08/20 Page 4 of 5




 1
                                         Timothy R. Hanigan (125791)
 2                                       LANG, HANIGAN & CARVALHO, LLP
                                         21550 W. Oxnard Street, Suite 760
 3
                                         Woodland Hills, CA 91367
 4                                       Telephone: (818) 883-5644
                                         Facsimile: (818) 704-9372
 5                                       trhanigan@gmail.com
 6                                       Counsel for Objector Conner Erwin
 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER EXTENDING DUE DATES
     FOR BRIEFING - 3
       Case 3:10-md-02143-RS Document 2946 Filed 10/08/20 Page 5 of 5




 1                    PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
           Dated: October 8        , 2020
 3

 4                                          THE HONORABLE RICHARD SEEBORG
                                            United States District Judge
 5

 6

 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER EXTENDING DUE DATES
     FOR BRIEFING - 4
